Per, Curiam.
The relator asks for a mandmus to compel the respondents “to permit the relator, with the aid of an expert accountant, to examine all the corporation hooks, including the books of account, books of the minutes of the proceedings of the directors and stockholders of the company, and all papers and documents in the possession of the company, relating to and concerning the business and financial affairs of the company.”
The allowance of the writ is resisted on the ground — first, that the relator is not a stockholder, and second, that he seeks to examine the books for an improper purpose.
It will serve no useful purpose to recite the evidence. Tt is sufficient to say that we are not satisfied that the relator is a stockholder, the evidence upon that topic being in serious conflict. Moreover, wo are not satisfied from the evidence that the application is made in good faith and for a proper purpose. In such posture of the proofs we are not justified m granting a writ of mandamus. Bruning v. Hoboken Printing and Publishing Co., 67 N. J. L. 119.
'Fhe writ will be denied, but without costs.